5

C9000 COCOOCOEECOEEEOOCEE

 

Case 20-10343-LSS Doc 5655 Filed 07/21/21 Page1of4

: FIED

| Seen Duetce 021 JUL 21 AM g: 95
yy Vern £ DEL Aer
| \_

ian. tae oYuee SAAR
| Case 20-10343-LSS Doc 5655 Filed 07/21/21 Page 2of4

A oat ap tng prs e
tent.

are

Ppp eeeeeee0 eG.

 

COHCOHOCOLEHOSEOC®

 
 

SCOOHOHOHOSSSHSHSOSOHOHSSOSSEHEOSCOEOSCCOEE

Case 20-10343-LSS Doc5655 Filed 07/21/21 Page 3of4

ste,
@ xychoe Laon S\bstern

my on

Dan GS Wie Oy Bos v\d

 
 

Case 20-10343-LSS Doc 5655 Filed 07/21/21 Page 4of4

 

©0©000068000800008600 ©00002460024.

 
